Vanderburgh, J.
This action was brought and tried in Justice’s Court, in the county of Brown. The defendant appealed from the judgment to the District Court in that county, upon questions of both law and fact. It is admitted that the defendant’s railway runs through Brown county, and it has a station and a freight and ticket agent at New Ulm, in that county.
The case was properly tried in that county, and the District Court regularly acquired jurisdiction thereof upon the appeal. Thereupon, the defendant demanded that the place of trial be changed from the county of Brown to the county of Winona, on the ground that the defendant’s place of residence must be deemed to be in the *481latter county because its general offices and place of business are located in that county.
(Opinion published 57 N. W. Hep. 208.)
The motion to change the place of trial for that cause having been denied the defendant alleges error on that ground, on appeal from the judgment of the District Court to this court. Such order maybe reviewed on appeal from the judgment. Wilson v. Richards, 28 Minn. 339, (9 N. W. 872;) Carpenter v. Comfort, 22 Minn. 539; Hinds v. Backus, 45 Minn. 172, (47 N. W. 655.)
Laws 1889, ch. 161, § 2, provides for the transfer of actions appealed from Justice’s Court, when the defendant is not a resident of the county where the Justice resides. The same statute provides for the filing of an affidavit showing the residence of the defendant in another county, and the action may be transferred by order of the District Court.
Upon the application for such order in this case, the question was necessarily raised whether the defendant, by virtue of its local offices and agents in Brown county, must not be deemed a resident of that county. In our judgment, the question may be summarily disposed of. The trial in the Justice Court could only be in Brown county, where the court acquired jurisdiction by force of the statute providing for the service of process upon such corporations. 1878 C. S. ch. 66, § 62. Had the action been commenced in the District Court of Brown county, as it might have been, the place of trial must have also remained in Brown county, because, by 1878 G. S. ch. 66, § 49, that county must have been deemed the place of residence of the defendant. The courts will not hesitate to hold that the same rule should be applied to cases appealed from Justice’s Court, and the statutory definition of the residence of corporations in section 49, above referred to, should be applied in both cases. .
The court was right in refusing the application, and the judgment should be affirmed.